                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                  No. 7:97-CR-64-1-BO
                                   No. 7:17-CV-18-BO


 ABDULLAH RASOOL SHAKOOR,                     )
               Petitioner,                    )
                                              )
 v.                                           )                      ORDER
                                              )
 UNITED STATES OF AMERICA,                    )
                 Respondent.                  )




        This cause comes before the Court on petitioner's amended motion to vacate, set aside, or

 correct sentence pursuant to 28 U.S.C. § 2255 and the government's motion to dismiss. This

- matter was previously stayed pending the United States Supreme Court's consideration of a

 petition for writ of certiorari in United States v. Brown, No. 17-9276. As the petition for writ of

 certiorari was denied on October 15, 2018, the stay in this matter is LIFTED and the Court will

 consider the pending motions.

                                         BACKGROUND

        On June 8, 1998, petitioner was sentenced to 320 months' imprisonment following his plea

of guilty to one count of conspiracy to distribute and possess with.intent to distribute cocaine in

violation of 21 U.S.C. §§ 846 and 841(a)(l). [DE 28]. Petitioner noticed an appeal from his

conviction and sentence, and this Court's judgment was affirmed by opinion entered October 12,

 1999, and judgment entered December 13, 1999. [DE 38 & 39]. On July 21, 2016, the court of

appeals authorized petitioner to file a second or successive motion pursuant to 28 U.S.C. § 2255.

[DE 143]. On February 3, 2017, petitioner filed the instant motion to vacate, set aside, or correct
sentence, in which he argues that, in light of Johnson v. United States, 135 S. Ct. 2551 (2015), he

is no longer a career offender pursuant to U.S.S.G. § 4Bl.1. [DE 153].

                                           DISCUSSION

        The government contends, inter alia, that petitioner's§ 2255 motion is untimely. A motion

under 28 U.S.C. § 2255 must be filed within one year of the latest of four triggering events: (1) the

date the judgment of conviction becomes final, (2) the date on which an impediment to making a

motion that is created by the government is removed, (3) the date the Supreme Court initially

recognizes a right that is made retroactively applicable to cases on collateral review, or (4) the date

on which new facts are discovered through the exercise of due diligence to support a claim. 28

u.s.c. § 2255(f)(l)-(4).
       As petitioner has not demonstrated that any other provision of§ 2255(f) is applicable, he

must be able to demonstrate that his petition is timely under§ 2255(f)(3), or that it was filed within

one year of the date the Supreme Court initially recognized a right that is made retroactively

applicable to cases on collateral review. Petitioner relies on Johnson v. United States, which was

decided on June 26, 2015. 1 In Johnson, the Supreme Court held that the residual clause of the

Armed Career Criminal Act, 18 U.S. C. § 924(c)(e)(2)(B), which defined a violent felony to include

a felony which "involves conduct that presents a serious potential risk of physical injury to

another," was void for vagueness and therefore unconstitutional. In Welch v. United States, 136

S. Ct. 1257 (2016), the Supreme Court held that Johnson applies retroactively to cases on collateral

review. The Supreme Court then held in Beckles v. United States, however, that "the advisory

Guidelines are not subject to vagueness challenges under the Due Process Clause," and thus any


1 The Court notes that the instant§ 2255 motion, filed by counsel, was filed more than one year
after the Johnson decision. Because, however, it is clear that Johnson does not establish a right
which would provide a remedy to petitioner, the Court need not consider whether any equitable
tolling of the one-year limitations period to February 2017 would be appropriate in this instance.

                                                  2
challenge to the residual clause of the career offender Guideline as being void for vagueness fails.

Beckles v. United States, 137 S. Ct. 886, 890 (2017).

       Although petitioner argues that Beckles' prohibition on vagueness challenges to the

advisory Guidelines is inapposite here because petitioner was sentenced prior to United States v.

Booker, 543 U.S. 220 (2005), and pursuant to the mandatory Sentencing Guidelines, the Fourth

Circuit in United States v. Brown has found that a challenge to the mandatory Guidelines as void

for vagueness is not based on a right recognized by the Supreme Court, and thus is untimely under

28 U.S.C. § 2255(f)(3). 868 F.3d 297, 303-304 (4th Cir. 2017). As noted above, petitioner has

not demonstrated that his motion is timely under any of the remaining provisions of§ 2255(f), and

the motion is properly dismissed. See also Brown v. United States, No. 5:03-CR-275-FL-1, 2019

WL 95776, (E.D.N.C. Jan. 3, 2019).


                                   Certificate of Appealability

       A certificate of appealability shall not issue absent "a substantial showing of the denial of

a constitutional right." 28 U.S.C. § 2253(c)(2).        A petitioner satisfies this standard b'y

demonstrating that reasonable jurists would find that an assessment of the constitutional claims is

debatable and that any dispositive procedural ruling dismissing such claims is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). As reasonable jurists would not find this

Court's dismissal of petitioner's § 2255 motion debatable, a certificate of appealability is

DENIED.




                                                3
                                        CONCLUSION

       For the foregoing reasons, the government's motion to dismiss [DE 159] is GRANTED

and petitioner's amended motion to vacate, set aside, or correct sentence [DE 153] is DISMISSED.

A certificate of appealability is DENIED.



SO ORDERED, this.J'°D day of January, 2019.




                                            ~w,/Sr--
                                            TERRENCE W. BOYLE
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               4
